DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 10/22/2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (WO 2014/209087), in view of Venkatesh et al (USP 9,884,014) and further in view of Ness et al (USP 7,799,752).
Park disclosed [page 5, 2nd paragraph] a capsule composite formulation comprising, in separate states, both an independent part of tadalafil and an independent part of tamulosin. The independent part of tadalafil was independently coated with [page 7, 2nd to last paragraph] polyvinyl alcohol, at 0.1 to 20 %, preferably from about 2 to 10 % [page 7, last paragraph].

Venkatesh disclosed [col 2, lines 14-16] that oral granules having an average particle diameter of not more than about 400 μm provide a smooth mouthfeel. In some embodiments [col 4, line 49], the average particle size was not more than 200 μm, or in the range of 125-200 μm [col 13, lines 8-9] (e.g., 50 % of the particles could have a size of less than 400 μm (reads on 10-60 % at 250-500 μm); and, 50 % of the particles could have a size of less than 200 μm or 125-200 μm (reads on 30 % or more at 150 μm or less)).
It would have been prima facie obvious to one of ordinary skill in the art to formulate Park’s granules at the size ranges cited by Venkatesh. An ordinarily skilled artisan would have been motivated to provide a smooth mouthfeel. An ordinarily skilled artisan would have formulated granules at less than 400 μm, less than 200 μm or 125-200 μm, because at the said diameters, granules provide a smooth mouthfeel to oral compositions, as taught by Venkatesh.
Park, in view of Venkatesh, is silent the molecular weight of polyvinyl alcohol.
Ness disclosed [abstract and title] capsules comprising coatings, wherein the coating improved the barrier properties of the shell, and enhanced retention of the encapsulated materials within the shell, wherein polyvinyl alcohol having a low molecular weight (< 50,000) and a medium hydrolysis (85-94 %) was a favored coating material in terms of overall properties and behavior [col 8, lines 25-55].
It would have been prima facie obvious to one of ordinary skill in the art to include a low molecular weight (< 50,000) polyvinyl alcohol within Park, as taught by Ness. An 
Claim 1 recites PVA at 1-6 %. 
Park disclosed 0.1 to 20 %, preferably 2 to 10 %, coating material (e.g. polyvinyl alcohol). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
The instant claim 1 further recites 10-60 % of granules at a size of 250-500 μm, and 30 % or more of granules at a size of 150 μm or less. Venkatesh disclosed the average particle size was not more than 200 μm, or in the range of 125-200 μm [col 13, lines 8-9] (e.g., 50 % of the particles could have a size of less than 400 μm (reads on 10-60 % at 250-500 μm); and, 50 % of the particles could have a size of less than 200 μm or 125-200 μm (reads on 30 % or more at 150 μm or less)). A prima facie case of obviousness exists because of overlap, as discussed above.
Finally, claim 1 recites 13,000 to 50,000 molecular weight. Ness taught molecular weight at < 50,000. A prima facie case of obviousness exists because of overlap, as discussed above. 
Claim 5 is rendered prima facie obvious because Park disclosed [page 9, 2nd paragraph] either granulating and/or tabulating the tamulosin.
Claims 6 and 11 are rendered prima facie obvious because Park disclosed [page 7, 2nd to last paragraph] independently coating tamulosin with methacrylate-ethyl acrylate copolymers or triacetin (e.g., enteric coatings). 
st paragraph] 1.1 % or below of total impurities. 
Claim 10 recites 40 % or more dissolution at 10 minutes and 80 % or more dissolution at 30 minutes. Claim 10 recites 1.0 % or fewer impurities. Park disclosed tadalafil dissolution of 55.9 % at 10 minutes and 99.8 % at 30 minutes. Park further disclosed 1.1 % or less total impurities. A prima facie case of obviousness exists because of overlap, as discussed above.
Claim 12 is rendered prima facie obvious because Park disclosed [page 7, last paragraph] 0.1 to 20 % coating material. 
Claims 13-14 are rendered prima facie obvious because Park disclosed [page 4, line 4] a hard capsule containing [page 8, 1st paragraph] hypromellose.
Claim 15 is rendered prima facie obvious because Park disclosed tamulosin hydrochloride [Page 10, Example 1].
Claim 16 is rendered prima facie obvious because Park disclosed [claim 1] treating erectile dysfunction and benign prostatic hyperplasia.

Response to Arguments
Applicant's arguments filed 10/22/2020 have been fully considered but they are not persuasive.
Applicant argued the criticality of the dissolution rate of tadalafil when the tadalafil was coated with PVA at 1-6 %.
st paragraph] 1.1 % or below of total impurities; and, Ness taught molecular weight at < 50,000.
The Applicant has not made clear how the claimed 1-6 % PVA, with a molecular weight of 13,000 to 50,000, distinguishes from the combined teachings of PVA at 2-10 % with a molecular weight less than 50,000. It appears that the compositions of the instant claims (composite tadalafil and tamsulosin formulation coated with PVA at 1-6 % and a molecular weight of 13K to 50K) and those of the prior art (composite tadalafil and tamsulosin formulation coated with PVA at 2-10 % and a molecular weight less than 50K) would reasonably be expected to have substantially the same physical and chemical properties (e.g., improved dissolution and stability of the active).
Inherent features need not be recognized at the time of the invention. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP 2112 II. It should be noted that a chemical composition and its properties are inseparable. If the prior art teaches the identical chemical compounds, the properties applicant discloses and/or claims are necessarily present (see MPEP 2112).
Applicant argued an improved dissolution rate over the comparative formulations; however, the Applicant has not distinguished the claimed dissolution over Park’s 
Applicant argued that Park disclosed the difficulty of preparing a composite formulation in a physicochemically stable form.
The Examiner responds that the object of Park was to provide a composite formulation with excellent medication convenience, dissolution rate and stability [see Park at page 3, lines 19-20].
Applicant argued significant reduction in the total related compounds compared to the cited reference (Park); however, the Applicant is attempting to compare the instant invention at six months versus Park at 3 months, to argue that the invention can be stored for twice as long as Park’s formulation. In the instant case, the Applicant is attempting to argue properties that are not claimed.
For example, claim 10 recites 1.0 % or less of impurities (e.g., total related compounds), where Park taught 1.1 % or less total impurities. The claims are not further limited by a time frame (e.g., 3 months, six months, etc.), and as such, the instant invention is not distinguished over the prior art.
Applicant requested rejoinder of the withdrawn claims; however, no claims are found allowable, and the withdrawn claims remain as such.

3 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al (WO 2014/209087), in view of Venkatesh et al (USP 9,884,014), further in view of Ness et al (USP 7,799,752) and further in view of Frensch et al (USP 4,244,836).
The 35 U.S.C. 103 rejection over Park, Venkatesh and Ness was discussed above.
Park was silent hydrolysis; however, Ness taught polyvinyl alcohol at 85-94 % hydrolysis, as discussed above.
It would have been prima facie obvious to one of ordinary skill in the art to include a polyvinyl alcohol at 85-94 % hydrolysis, within Park, as taught by Ness. An ordinarily skilled artisan would have been motivated to improve the barrier and retention properties of the capsule, as taught by Ness [Ness, abstract and col 8, lines 25-55]. 
The combined teachings of Park, Venkatesh and Ness were silent the viscosity, as recited in claim 3.
Frensch taught [abstract and title] capsules containing polyvinyl alcohol, wherein the viscosity of the polyvinyl alcohol was 2 to 18 centipoises (e.g., 2-18 mpas), measured in a 4 % aqueous solution at 20 º C [col 3, lines 20-30].
It would have been prima facie obvious to one of ordinary skill in the art to include a polyvinyl alcohol at 2 to 18 centipoises (e.g., 2-18 mpas), within Park, as taught by Frensch. An ordinarily skilled artisan would have been motivated to obtain the desired dissolution, as taught by Frensch [French, col 3, lines 30-40].
Claim 3 recites 86.5 % to 89.0 % degree of hydrolysis and 4.8 to 5.8 mpas. Ness taught 85-94 % hydrolysis. Frensch taught 2-18 mpas. A prima facie case of obviousness exists because of overlap, as discussed above.

Response to Arguments
Applicant did not separately argue the rejections over Venkatesh, Ness and Frensch.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CELESTE A RONEY/Primary Examiner, Art Unit 1612